Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the specific limitations, in regard to claims 1, 12 and 13 of “each axis of the sensor device has a different relation with respect to the target object based on the attachment attitude of the sensor fixture” and “the sensor fixture comprises a plurality of convex portions, and the acquired attachment information indicates the attachment attitude of the sensor fixture on the target object; a sensor setting unit configured to set a resolution of a sensing operation based on the attachment attitude of the sensor fixture on the target object, wherein at least one axis of the sensor device is set to have a different resolution compared to other axes of the sensor device based on the set resolution; and a sensor unit configured to execute the sensing operation to detect sensor information regarding the target object, wherein the execution of the sensing operation is based on the set resolution” in combination with the remainder of the limitations of the claims is neither anticipated nor made obvious over the prior art of record in the examiner’s opinion.
Boyd et al. represents the closest prior art in the examiner’s opinion. However, although Boyd et al. teaches a sensor fixture that can be configured according to attachment attitude detected from physical shape, it does not teach independently setting the resolution of each axis of a sensor device to a different resolution from other axes based on the attachment information. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL V LARSEN whose telephone number is (571)270-3219.  The examiner can normally be reached on Monday through Friday; 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/C.V.L/Examiner, Art Unit 3715                                                                                                                                                                                                        
/DMITRY SUHOL/Supervisory Patent Examiner, Art Unit 3715